DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the Applicant's Request for Continued Prosecution filed 27 August 2021.
Claims 1, 8, and 9 have been amended.
Claims 1-6 and 8-9 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 August 2021 has been entered.

Response to Arguments
Applicant's arguments filed 27 August 2021 with respect to the 101 rejection have been fully considered but they are not persuasive.

With respect to the claims, the Applicant argues on pages 7 and 8 of their response, “The above amendment renders the present invention be not an recites an abstract idea, which is the test under 2A prong one of the Alice/Mayo test.  In particular, the claim still states the limitations of estimating a destination of a vehicle moving, deciding a delivery place to deliver an item based on the estimated destination, and performing a notification for prompting the user to change the delivery destination of the item from the vehicle to another option when the vehicle has moved from a position designated by the user to a place separated from the position designated by the user by a distance which is equal to or greater than a predetermined distance, which as drafted, under the broadest reasonable interpretation, covers the performance of mental processes (including observation and judgement), and the performance of commercial interactions (including managing sales activities and business relations).  As such, the Applicant’s argument that the claims do not recite material that fall into the “Mental Processes” grouping and “Certain Methods of Organizing Human Activity” grouping of abstract ideas, is found not persuasive, as it is merely a conclusory statement that does not address the previous rejection.  Additionally, with respect to the Applicant’s newly added limitation, it is noted that distributing an authentication key to a mobile terminal from a server is deemed extrasolution activity, and the setting of the predetermined distance that causes a notification to be sent being set by the server is deemed merely a narrowing of the field of use, 
The Applicant continues on page 8 of their response, “The amended independent claims 1, 8, and 9 include additional elements of that “the information processing device is included in a center server and comprises a central processing unit (CPU), the CPU controls locking and unlocking of doors of the vehicle and activation of the vehicle based on exchange of signals with a mobile terminal of the vehicle, the CPU includes a random access memory (RAM), a read only memory (ROM), an auxiliary storage device, a real time clock (RTC), and a communication interface,” “performing a notification for prompting the user to change the delivery destination of the luggage from the cabin of the vehicle to another option when the vehicle has moved from a position designated by the user to a place separated from the position designated by the user by a distance which is equal to or greater than a predetermined distance,” and “distribute an authentication key to the mobile terminal of the user, the mobile terminal being specialized for unlocking and locking of doors and the trunk of the vehicle, and being specialized for activating or deactivating the vehicle.” Those additional elements in combination are sufficient to amount to significantly more than the judicial exception. (See BASCOM Global Internet Services v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243-44 (2016).)” The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection.  First, the Examiner notes that the Applicant’s argument is BASCOM, nor has the Applicant identified why these elements when view in combination add significantly more to the abstract idea itself.  Second, with regards to these elements, the hardware elements within the preamble are generic computer elements that are merely being implemented as tools to carry out the process, and notably, none of the components are recited as performing functions besides their existence inside a CPU, and thus do add nothing to the claimed process/system itself.  Additionally, with respect to distributing an authentication key, the Examiner notes that this is deemed extrasolution activity, and is completely disconnected from all other elements within the claim.  That is, at no point in the Applicant’s claims has a key been used, and instead, the Applicant has merely stated that a key is distributed to mobile terminals, and as such, the elements are deemed examiners should consider whether the judicial exception is applied with, or by use of, a particular machine. "The machine-or-transformation test is a useful and important clue, and investigative tool" for determining whether a claim is patent eligible under § 101. Bilski v. Kappos, 561 U.S. 593, 604, 95 USPQ2d 1001, 1007 (2010).”  In this case, even if, for arguendo, the mobile terminal were a particular machine, the claimed abstract idea is not applied with, and is not performed by the mobile terminal.  Thus, the mere existence of a mobile terminal in the claimed invention, does not integrate the abstract idea into a practical application.  Therefore the Examiner maintains that this rejection is proper.

Applicant's arguments filed 5 November 2021 with regards to the predetermined standard being set by a central server have been fully considered but they are not persuasive.


With respect to claims 1, 8, and 9 the Applicant argues on page 9 of their response, “That being said, without waiving any argument, and to advance prosecution, the Applicant has amended the independent claims to recite that “... wherein the predetermined standard is a distance which the center server determines that the user has entered the vehicle and went on a trip...” It is respectfully submitted that this amendment clarifies the difference between the invention of amended claim 1 and the techniques disclosed in Gillen, Boccuccia, and Tibbs.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the cited prior art of record and the broadest reasonable interpretation of the claimed invention.  First, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In this case, the Applicant has merely asserted that the previously prior art does not disclose the amendments, without any mention of the previous cited portions of cited references.  Second, with regards to this amendment, as noted below, the Examiner notes that this element is rejected under 35 USC 112b for multiple reasons, and is being interpreted for the purpose of examination as, “wherein the predetermined distance is a distance which the center server determines.”  Third, with respect to the prior art, it is noted that Gillen states in paragraph 60 states, “In various embodiments, a vehicle social network may communicate with vehicle devices (e.g., navigation devices, OnStar.RTM., cellular terminals, etc.) associated with members of the vehicle social network. For example, the vehicle devices may communicate "checkin" and "checkout" events based on vehicle conditions and/or location information (e.g., GPS locations, proximate a retail location such as a shopping mall) to the vehicle social network. For example, a vehicle device may send a check-in message indicating a location of the vehicle to a vehicle social network when the vehicle has been turned off for a predetermined threshold time (e.g., 3 minutes, 1 hour) and a checkout message when the vehicle moves beyond a predetermined distance threshold from the checkin location. These locations may be used to facilitate item deliveries to or pickups from the vehicle.” (Emphasis added).  Gillien continues in paragraph 61, “In some embodiments, the one or more carrier servers 104 may determine whether the location(s) associated with the customer are available for the Mobile Delivery program. For example, some carriers may restrict the Mobile Delivery program to certain delivery areas or delivery types (e.g., restricted to particular cities, states, or domestic deliveries, etc.) This may be accomplished by the carrier using methods that consider physical locations of packages, service providers (delivery personnel), service vehicles, with customer reported and/or checked in social locations and/or customer vehicle reported and/or checked in locations via a social network.” (Emphasis added).  As shown and emphasized here, Gillen has disclosed setting a predetermined threshold distance around a delivery location, wherein a user checks-out of that location when they move at least the predetermined distance away.  Additionally, Gillen has disclosed that the carrier server uses these check in locations as a means to plan the delivery.  With respect to Boccuccia, it is noted that Boccuccia states in paragraph  the delivery service vehicle 106 may utilize the current location information returned by the server to create a delivery route 200 that includes a site 302 at which the customer vehicle 112 is located. The delivery service vehicle 106 may periodically or continuously request current location for the customer vehicle 112 thereafter to confirm that the customer vehicle 112 is still located at the site 302 as the delivery service vehicle 106 continues on its delivery route 200.”  (Emphasis added).  Boccuccia continues in paragraph 34, of their response, “In some embodiments, as shown in FIG. 4, the customer vehicle 112 may change location from its original site 302 to another area 304. The customer vehicle 112 may independently report this change in location to the server, or may report the change in location in response to a query from the server.”  (Emphasis added).  Boccuccia continues in paragraph 35, “In either case, the delivery route 200 may be modified to exclude the original site 302. In some embodiments, the delivery route 200 may also be flexibly modified to provide additional opportunities for the customer vehicle 112 to rendezvous with the delivery service vehicle 106 to receive the parcel 104. For example, if the new area 304 is in proximity to the original site 302 and/or original delivery route 200, the delivery route 200 may be modified to include the new area 304 at a later time. If, however, modification of the delivery route 200 to include the new area 304 would compromise timely and efficient delivery of other parcels 104 for delivery, the modified delivery route 200 may simply exclude the original site 302, and the parcel 104 may be retained on the delivery service vehicle 106 for alternate e delivery service vehicle 106 may notify a customer associated with the customer vehicle 112 of a missed delivery by way of text message, email, social media, or the like. The delivery service vehicle 106 may also provide the customer with the delivery route 200 and approximate arrival times at various locations to permit the customer to intercept the delivery route 200 to retrieve the parcel 104 at the customer's option and convenience.” (Emphasis added).  As shown here, Boccuccia has disclosed delivering an item to a user’s vehicle, wherein if the vehicle moves more than a set proximity distance from the location, wherein the set proximity distance is that it would interfere with other deliveries, the delivery service would exclude the delivery and notify the customer of the change in delivery service.  As such, the combination of Gillen with Boccuccia has disclosed performing a notification for prompting the user when the vehicle has moved from a position designated by the user to a place separated from the position designated by the user by a distance which is equal to or greater than a predetermined distance, and wherein the predetermined standard is a distance which the center server determines that the user has entered the vehicle and went on a trip.  Therefore the Examiner maintains that this rejection is proper.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

With respect to claim 1, the Applicant has amended the claim to state, “An information processing device that provides with a delivery service in which a cabin of a vehicle including a trunk used by a user is designated as a delivery destination of luggage, or assists in the delivery service, the information processing device is included in a center server and comprises a central processing unit (CPU), the CPU controls locking and unlocking of doors of the vehicle and activation of the vehicle based on exchange of signals with a mobile terminal of the user, the CPU includes a random access memory (RAM), a read only memory (ROM), an auxiliary storage device, a real time clock (RTC), and a communication interface, the CPU is programmed: estimate a destination of the vehicle when the vehicle is moving; decide a delivery place to which a deliverer has to be directed to deliver the luggage to the cabin of the vehicle based on the destination estimated by the destination estimation unit; perform a notification for prompting the user to change the delivery destination of the luggage from the cabin of the vehicle to another option when the vehicle has moved from a position designated by the user to a place separated from the position designated by the user by a distance which is equal to or greater than a predetermined distance, and distribute an authentication key to the mobile terminal of the user, the mobile terminal being specialized for unlocking and locking of doors and a trunk lid of the vehicle, and being specialized for activating or deactivating the vehicle, wherein the predetermined standard is a distance which the center server determines that the user has entered the vehicle and went on a trip.”  The Applicant has failed to provide a written description that would convey to one skilled in the art that they were in possession of the claimed invention at the time of filing the claimed invention.  In particular, the Applicant has amended the claim to state that the claimed invention is directed towards an information processing device in a central server, and that this device comprises a CPU that controls the locking and unlocking of doors in the vehicle, wherein this CPU contains RAM, ROM, an auxiliary storage device, and a real time clock.  The Applicant has also claimed that this CPU is programmed to estimate a destination, decide a delivery place to which a deliverer has to be directed to deliver the luggage, perform a notification collating ECU 113 is an electronic control unit that controls locking and unlocking of the doors of the vehicle 10 and activation of the vehicle 10 based on exchange of signals with the key unit 12. The collating ECU 113 is realized by any hardware, any software, or a combination of any hardware and any software. For example, the collating ECU 113 is configured mainly of a microcomputer includes a central processing unit (CPU), a random access memory (RAM), a read only memory (ROM), an auxiliary storage device, a real time clock (RTC), and a communication interface. The collating ECU 113 realizes various control processes by executing various programs stored in the ROM or the auxiliary storage device on the CPU.  Hereinafter, the same applies to the key ECU 124 to be described below.”  First, as shown here, no CPU includes a random access memory (RAM), a read only memory (ROM), an auxiliary storage device, a real time clock (RTC), and a communication interface; but instead, the collating electronic control unit (ECU), is the physical thing that includes a CPU, RAM, auxiliary storage device, RTC, and a communication interface.  Tangentially, it is not clear in a physical or electrical sense how a central processing unit can contain these objects, which are known to be separate physical components placed on a motherboard of a computer (which is addressed below with respect to a 112b rejection).  Second, it is noted that this ECU that contains the identified hardware in paragraph 58 and the Claims 2-6 depend upon claim 1 and therefore are rejected for similar reasons.  Claims 8 and 9 recite similar subject matter, and therefore are rejected for similar reasons.  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 1, the Applicant has amended the claim to state, “An information processing device that provides with a delivery service in which a cabin of a vehicle including a trunk used by a user is designated as a delivery destination of luggage, or assists in the delivery service, the information processing device is included in a center server and comprises a central processing unit (CPU), the CPU controls locking and unlocking of doors of the vehicle and activation of the vehicle based on exchange of signals with a mobile terminal of the user, the CPU includes a random access memory (RAM), a read only memory (ROM), an auxiliary storage device, a real time clock (RTC), and a communication interface, the CPU is programmed: estimate a destination of the vehicle when the vehicle is moving; decide a delivery place to which a deliverer has to be directed to deliver the luggage to the cabin of the vehicle based on the destination estimated by the destination estimation unit; perform a notification for prompting the user to change the delivery destination of the luggage from the cabin of the vehicle to another option when the vehicle has moved from a position designated by the user to a place separated from the position designated by the user by a distance which is equal to or greater than a predetermined distance, and distribute an authentication key to the mobile terminal of the user, the mobile terminal being specialized for unlocking and locking of doors and a trunk lid of the vehicle, and being specialized for activating or deactivating the vehicle, wherein the predetermined standard is a distance which the center server determines that the user has entered the vehicle and went on a trip.”  The Applicant has rendered this claim indefinite and unclear for failing to particularly define their invention.  First, the Examiner notes that the Applicant has stated that claim 1 is directed towards “An information processing device,” however the body of the claim only encompasses steps that a CPU is programmed to perform, and thus it is unclear information processing device is included in a center server, however then continues to state that the information processing device

With respect to claim 1, the Applicant claims, “comprises a central processing unit (CPU), the CPU controls locking and unlocking of doors of the vehicle and activation of the vehicle based on exchange of signals with a mobile terminal of the user, the CPU includes a random access memory (RAM), a read only memory (ROM), an auxiliary storage device, a real time clock (RTC), and a communication interface, the CPU is programmed to….”  The Applicant has rendered this claim indefinite and unclear for failing to particularly define their invention.  In particular, the Applicant has claimed a CPU that includes a random access memory (RAM), a read only memory (ROM), an auxiliary storage device, a real time clock (RTC), and a communication interface.  Notably, a CPU is a type of electronic circuity that is connected to a motherboard, wherein the motherboard has other circuitry connected to it, including RAM, ROM, storage, and an RTC; however these components are not inside a CPU.  It is noted that the Applicant’s own specification seems to support this view, by stating in paragraph 58, “The collating ECU 113 is an electronic control unit that controls locking and unlocking of the doors of the vehicle 10 and activation of the vehicle 10 based on exchange of signals with the key unit 12. The collating ECU 113 is realized by or example, the collating ECU 113 is configured mainly of a microcomputer includes a central processing unit (CPU), a random access memory (RAM), a read only memory (ROM), an auxiliary storage device, a real time clock (RTC), and a communication interface. The collating ECU 113 realizes various control processes by executing various programs stored in the ROM or the auxiliary storage device on the CPU.  Hereinafter, the same applies to the key ECU 124 to be described below.”  As shown here, the CPU, RAM, ROM, RTC, storage, and communication interface are all different components, and not the later are not included in the CPU, therefore it is unclear as to how the Applicant has intended to place all of these components inside a CPU.  For the purpose of examination, the Examiner will interpret all these components to be separate things, and not included in the CPU.  Claims 2-6 depend upon claim 1 and therefore are rejected for similar reasons.  Claims 8 and 9 recite similar subject matter, and therefore are rejected for similar reasons.  

With respect to claim 1, the Applicant claims, “wherein the predetermined standard is a distance which the center server determines that the user has entered the vehicle and went on a trip.”  The Applicant has rendered this claim indefinite and unclear for failing to particularly define their invention.  First, with regards to the limitation "the predetermined standard," there is insufficient antecedent basis for this limitation in the claim.  Notably, the Applicant at no point previously within the claim have defined “a predetermined distance,” thus went on a trip" is a relative term which renders the claim indefinite.  The term "went on a trip" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, the Applicant has failed to define what constitutes a trip.  For example, it is unclear if this is merely a server assigns, or if a trip is some fort of specific activity.  For the purpose of examination, the Examiner will interpret the claim to read, “wherein the predetermined distance is a distance which the center server determines.”  Claims 2-6 depend upon claim 1 and therefore are rejected for similar reasons.  Claims 8 and 9 recite similar subject matter, and therefore are rejected for similar reasons.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8, and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite estimating a destination of a vehicle moving, deciding a delivery place to deliver an item based on the estimated destination, and performing a notification for prompting the user to change the delivery destination of the item from the vehicle to another option when the vehicle has moved from a position designated by the user to a place separated from the position designated by the user by 
The limitations of recite estimating a destination of a vehicle moving, deciding a delivery place to deliver an item based on the estimated destination, and performing a notification for prompting the user to change the delivery destination of the item from the vehicle to another option when the vehicle has moved from a position designated by the user to a place separated from the position designated by the user by a distance which is equal to or greater than a predetermined distance, as drafted, under the broadest reasonable interpretation, covers the performance of mental processes (including observation and judgement), and the performance of commercial interactions (including managing sales activities and business relations), but with the use of generic computer elements as tools.  That is, other than reciting the generic computer elements (center server, CPU, processing device, computer readable medium, a random access memory (RAM), a read only memory (ROM), an auxiliary storage device, a real time clock (RTC), a communication interface, a mobile device), the claims recite elements that can merely be performed mentally and/or with the use of a generic computer as a tool.  For example, but for the generic computer elements, estimating a destination of a moving vehicle, encompasses a user observing a 
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite additional elements that apply or use the abstract with or by a particular machine.  The claims do not recite additional elements that comprise transforming an article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims recite the use of generic computer elements center server, CPU, processing 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  In addition, merely sending a notification to a customer and distributing information from one server to a mobile device is deemed well-understood, routine, and conventional, and thus do not recite significantly more than the abstract idea itself (MPEP 2106.05(d), “Receiving or 
The dependent claims 2-6, taken individually or in an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application or recite significantly more than the abstract idea itself.  In particular, the claims further recite estimating the destination of the vehicle using gathered navigational information, which merely further narrows the field of use by defining the source of the information used to estimate a destination, and thus does not integrate the abstract idea into a practical application or recite significantly more than the abstract idea itself (claim 2).  In addition, the claims further estimating the destination of the vehicle using gathered behavior pattern information, which merely further narrows the field of use by defining the source of the information used to estimate a destination, and thus does not integrate the abstract idea into a practical application or recite significantly more than the abstract idea itself (claim 3).  In addition, the claims further estimating the destination of the vehicle using gathered schedule information, which merely further narrows the field of use by 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gillen et al. (US 2015/0242811 A1) (hereinafter Gillen), in view of Boccuccia et al. (US 2020/00074396 A1) (hereinafter Boccuccia), in view of Tibbs et al. (US 2014/0222711 A1) (hereinafter Tibbs), and further in view of Oz et al. (US 2016/0098670 A1) (hereinafter Oz).

With respect to claims 1, 8, and 9, Gillen teaches:
A center server that comprises a CPU (See at least paragraphs 24-26, 39, and 40 which describe a central server that has a CPU that controls the system).
Estimate a destination of the vehicle when the vehicle is moving; and decide a delivery place to which a deliverer has to be directed to deliver the luggage to the cabin of the vehicle based on the destination estimated by the destination estimation unit (See at least paragraphs 5, 16, 18, 19, 69, 70, 71, 75, and 77-82 which describe tracking the location of a vehicle that is moving and estimating its destination during a delivery time, and determining a delivery location based on the estimated destination).
Wherein a predetermined standard is a distance which the center server determines that the user has entered the vehicle and went on a trip (See at least paragraphs 60 and 61, which describe tracking a location of a vehicle being delivered to, wherein a system determines if the vehicle has moved a predetermined distance from the delivery destination, and thus “checked out,” and wherein the carrier server sets this distance).

Gillen discloses all of the limitations of claims 1, 8 and 9 as stated above.  Gillen does not explicitly disclose the following, however Boccuccia teaches:
When the vehicle has moved from a position designated by the user to a place separated from the position designated by the user by a distance which is equal to or greater than a predetermined distance, changing the delivery destination to another location (See at least paragraphs 24 and 32-36 which describe tracking a customer’s vehicle that will be receiving a delivery, determining if the vehicle has moved a predetermined distance from the delivery destination, and if so, then delivering the item at another time and/or place).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of estimating the destination of a vehicle and determining a delivery location based on the destination of Gillen, with the system and method of tracking a customer’s vehicle that will be receiving a delivery, determining if the vehicle has moved a predetermined distance from the delivery destination, and if so, then delivering the item at another time and/or place of Boccuccia.  By delivering an item at another time and/or place when a customer moves a distance from a planned 

The combination of Gillen and Boccuccia discloses all of the limitations of claims 1, 8, and 9 as stated above.  Gillen and Boccuccia do not explicitly disclose the following, however Tibbs teaches:
Perform a notification for prompting the user to change the delivery destination of the luggage from the cabin of the vehicle to another option when the delivery location is unavailable (See at least paragraphs 11, 32, 36, 37, and 38 which describe receiving a designation of a delivery location from a customer, wherein if the location is unavailable, notifying the customer of the unavailability and that an alternative location will be used if approved).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of estimating the destination of a vehicle and determining a delivery location based on the destination of Gillen, with the system and method of tracking a customer’s vehicle that will be receiving a delivery, determining if the vehicle has moved a predetermined distance from the delivery destination, and if so, then delivering the item at another time and/or place of Boccuccia, with the system and method of receiving a designation of a delivery location from a customer, wherein if the location is unavailable, notifying the customer of the unavailability and that an alternative location will be used if approved of Tibbs.  By notifying a customer of a failed or unavailable delivery to a primary selected delivery location, and getting approval for an 

The combination of Gillen, Boccuccia, and Tibbs discloses all of the limitations of claims 1, 8, and 9 as stated above.  Gillen  Boccuccia, and Tibbs do not explicitly disclose the following, however Oz teaches:
Distribute an authentication key to the mobile terminal of the user, the mobile terminal being specialized for unlocking and locking of doors and a trunk lid of the vehicle, and being specialized for activating or deactivating the vehicle (See at least paragraphs 26 and 43-46 which describe a server distributing authentication keys to a mobile terminal, wherein the terminal can unlock/lock a vehicles doors and trunk, and activate/deactivate the vehicle).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of estimating the destination of a vehicle and determining a delivery location based on the destination of Gillen, with the system and method of tracking a customer’s vehicle that will be receiving a delivery, determining if the vehicle has moved a predetermined distance from the delivery destination, and if so, then delivering the item at another time and/or place of Boccuccia, with the system and method of receiving a designation of a delivery location from a customer, wherein if the location is unavailable, notifying the customer of the unavailability and that an alternative location will be used if approved of Tibbs, with the system and method of a server distributing authentication keys to a mobile terminal, wherein the terminal can 

With respect to claim 2, the combination of Gillen, Boccuccia, Tibbs, and Oz discloses all of the limitations of claim 1 as stated above.  In addition, Gillen teaches:
Acquire information on a pre-set destination set in a navigation device of the vehicle, estimate the destination of the vehicle based on the information on the pre-set destination (See at least 17-19, 71, and 86 which describe collecting information from the navigational device of a vehicle and using this to estimate the destination of the vehicle).

With respect to claim 3, Gillen/Boccuccia/Tibbs/Oz discloses all of the limitations of claim 1 as stated above.  In addition, Gillen teaches:
Acquire behavior pattern information on a behavior pattern of the user, estimate the destination of the vehicle based on the behavior pattern information of the user (See at least paragraphs 16, 68, 69, 71, 75, and 77-82 which describe tracking the historical behavior of the customer and estimating their destination based on their normal patterns).

With respect to claim 4, Gillen/Boccuccia/Tibbs/Oz discloses all of the limitations of claim 1 as stated above.  In addition, Gillen teaches:
Acquire schedule information on a schedule of the user, estimate the destination of the vehicle based on the schedule information (See at least paragraphs 16, 70, 71, 75, and 77-82 which describe using a customer’s schedule to estimate their destination and using this to determine a delivery location).  

With respect to claim 5, Gillen/Boccuccia/Tibbs/Oz discloses all of the limitations of claim 1 as stated above.  In addition, Tibbs teaches:
Notify the user that the delivery place of the luggage is decided to be a place different from the position designated by the user when deciding a place different from a position designated by the user to be the delivery place (See at least paragraphs 11, 32, 36, 37, and 38 which describe receiving a designation of a delivery location from a customer, wherein if the location is unavailable, notifying the customer of the unavailability and that an alternative location will be used if approved).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of estimating the destination of a vehicle and determining a delivery location based on the destination of Gillen, with the system and method of tracking a customer’s vehicle that will be receiving a delivery, determining if the vehicle has moved a predetermined distance from the delivery destination, and if so, then delivering the item at another time and/or place of Boccuccia, with the system and method of receiving a designation of a delivery location from a customer, wherein if 

With respect to claim 6, Gillen/Boccuccia/Tibbs/Oz discloses all of the limitations of claims 1 and 5 as stated above.  In addition, Tibbs teaches:
Settle the decided delivery place when receiving an approval notification indicating that the place different from the designated position is approved as the delivery place in response to the notification to the user (See at least paragraphs 11, 32, 36, 37, and 38 which describe receiving a designation of a delivery location from a customer, wherein if the location is unavailable, notifying the customer of the unavailability and that an alternative location will be used if approved).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of estimating the destination of a vehicle and determining a delivery location based on the destination of Gillen, with the system and method of tracking a customer’s vehicle that will be receiving a delivery, determining if the vehicle has moved a predetermined distance from the delivery destination, and if so, then delivering the item at another time and/or place of Boccuccia, with the system 

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Michael Harrington whose telephone number is 571.270.1365.  The Examiner can normally be reached on Monday-Friday 9-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Jeffery Zimmerman can be reached at (571) 272-4602.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
Michael Harrington
Primary Patent Examiner
4 November 2021
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628